DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 1/3/2022 is acknowledged.
Newly submitted claims 22-25, 27-30 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims are directed towards the non-elected species groups 2, 3, and 4 as indicated on page 9 of Applicant’s Remarks filed on 4/5/2022. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25, 27-30 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
	The Amendment filed on 4/5/2022 has been entered. Claims 1, 7-10, and 16-17 remain pending. Claims 21-33 were added. The Examiner notes that the newly added claims 22-25, 27-30, and 33 are drawn to non-elected species as indicated on page 9 of Applicant’s Remarks filed on 4/5/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 32 and 33 are objected to because of the following informalities:  
In both claims 32 and 33, the “ventilation method of claim 18” is recited. However, claim 18 was previously cancelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 16-17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (US 2010/0236553 A1) in view of Angelico et al. (US 2014/0048072 A1) and in further view of Sanborn et al. (US 2007/0272241 A1). 
Regarding claim 1, Jafari discloses a ventilation device comprising: a mechanical ventilator (ventilator 20, Figure 1); respiratory sensors configured to acquire measurements of respiratory variables including at least measurements of airway pressure and airway flow (pressure and flow sensors, Paragraph 0028); an electronic processor (processor 56, Figure 1); and a non-transitory storage medium (the memory 58 is a computer-readable storage media, Paragraph 0026, Figure 1) storing instructions readable and executable by the electronic processor to perform a ventilation method including (The memory 54 is computer-readable storage media that stores software that is executed by the processor 56 and which controls the operation of the ventilator 20, Paragraph 0026): operating the mechanical ventilator to provide mechanical ventilation controlled using measurements acquired by the respiratory sensors (“controller 50 issues commands to pneumatic system 22 in order to control the breathing assistance provided to the patient by the ventilator. The specific commands may be based on inputs received from an operator, the patient 24, the pneumatic system 22 and pressure/flow sensors", Paragraph 0027-0028), performing a pause maneuver (“The stabilization operation 506 and the maintain stable condition operation 508 may sometimes be referred to collectively as a pause maneuver”, Paragraph 0069 and Figure 5), and estimating a respiratory mechanics index from one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval, (“The stable pressure observed during the maintain stable condition operation 508 is then used to calculate the leak-compensated compliance in a lung compliance calculation operation 510”, Paragraph 0074 and Figure 5),  and triggering a pause maneuver in response to detecting a change in the estimated respiratory mechanics index (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066). 
Jafari does not specifically state closing an inhalation or exhalation valve during the pause maneuver, and is silent on triggering a second pause maneuver in response to detecting a change in the estimated respiratory mechanics index.
Although Jarfari teaches performing a pause maneuver (stabilization operation 506, Paragraph 0072) in which the lung flow is practically zero (Paragraph 0071), it is unclear if there is a closing of the inhalation or exhalation valves. However, Angelico teaches an analogous ventilator monitoring system (abstract) that specifically teaches closing both the inhalation and exhalation valves during the pause maneuver in order to estimate respiratory parameters such as resistance and compliance (Paragraph 0080). 
Therefore, it would have been obvious at the time of invention to close the inhalation and exhalation valves during the pause maneuver, as evidenced by Angelico, in order to achieved the near zero-flow condition during the stabilization operation described by Jarfari.
In regards to triggering a second pause maneuver in response to a detected change in the estimated respiratory mechanics index, Sanborn teaches a system and method of scheduling pause maneuvers used to estimate elastance and/or lung resistance during breathing (Abstract) which teaches triggering a second pause maneuver to response to a change in the estimated respiratory mechanics (a new pause maneuver is scheduled for the next series of breath as indicated as step 318, if the measurements performed at step 312 (taken during a previous pause maneuver) are determined to be invalid at step 316, Paragraph 0068 and Figure 5; the measurements taken at step 312 pertain to elastance, compliance and resistance associated with the patient, Paragraph 0047; the previous pause maneuver may be determined invalid for various reasons, such as if the patient coughs during the pause, which would disturb one or more of the measurements taken during the pause; Paragraph 0038; such an event (coughing) would thus cause a change in the respiratory mechanics index, and coughing would be classified as a “respiratory event” as defined by Jarfari)). 
Therefore, it would have been obvious at the time of invention to further modify Jafari’s system to include a subsequent pause maneuver, in response to a detected respiratory change, as taught by Sanborn, to provide a means of validating the respiratory mechanics measurements previously taken during the prior pause maneuver.
Regarding claim 7, Jafari in view of Angelico and Sanborn teach the ventilation device of claim 1, with Jafari further teaching wherein the operating the mechanical ventilator to provide mechanical ventilation comprises: operating the mechanical ventilator to provide mechanical ventilation using a proportional assist ventilation (PAV) mode (“configured to operate in a proportional assist mode”, Abstract), and a pressure controlled ventilation (PCV) mode (ventilator is providing respiratory gas under a pressure-controlled (PCV) inspiration mode (Paragraph 0066 of Jafari). 
	Regarding claim 8, Jafari in view of Angelico and Sanborn teach the ventilation device of claim 1, with Jafari further teaching wherein the operating of the mechanical ventilator to provide mechanical ventilation is further controlled using the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval (respiratory data obtained from pause maneuver via the pressure/flow sensors is provided to the control module 718,  with the control module 718 controlling the operation of the ventilator, Paragraph 0088-0089). 
	Regarding claim 9, Jafari in view of Angelico and Sanborn teach the ventilation device of claim 1, with Jafari further teaching a display (display 59, Figure 1); wherein the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval include a respiratory resistance and a respiratory compliance (“The stable pressure observed during the maintain stable condition operation 508 is then used to calculate the leak-compensated compliance in a lung compliance calculation operation 510”, Paragraph 0074; and “subsequent resistance calculation operation 512”; Paragraph 0079 and Figure 5). Although Jafari teaches a display (display 59, Figure 1), Jafari does not specifically state displaying the respiratory resistance and a respiratory compliance on the display. Moreover, the limitation pertaining to an information which is displayed is taken to be a non-functional descriptive material. Hence, this limitation does not carry patentable weight.
	However, Angelico also teaches a display (display 122, Figure 1) that is configured to display information regarding both compliance and resistance on the display (see Table 1 indicating what conditions will appear on the display – including both fluctuations in resistance and compliance). 
	Therefore, it would have been obvious at the time of invention to modify the system of Jafari to include displaying resistance and compliance information on the display, as taught by Angelico, as this would provide the clinician with useful information such as an increase or decrease in either resistance or compliance and possibly prompt the clinician to adjust ventilator settings accordingly. 
	Regarding claim 10, Jafari discloses a non-transitory storage medium (memory 54, Figure 1) storing instructions readable and executable by an electronic processor to perform operations including (The memory 54 is computer-readable storage media that stores software that is executed by the processor 56 and which controls the operation of the ventilator 20, Paragraph 0026): operating a mechanical ventilator to provide mechanical ventilation (“controller 50 issues commands to pneumatic system 22 in order to control the breathing assistance provided to the patient by the ventilator. The specific commands may be based on inputs received from an operator, the patient 24, the pneumatic system 22 and pressure/flow sensors", Paragraph 0027-0028), performing a pause maneuver (“The stabilization operation 506 and the maintain stable condition operation 508 may sometimes be referred to collectively as a pause maneuver”, Paragraph 0069 and Figure 5), monitoring an estimated respiratory mechanics index based on at least one of airway flow and airway pressure measured by respiratory sensors over successive breaths (“The ventilator may estimate patient lung resistance and lung compliance, approximately every four to ten breaths”, Paragraph 0003), and triggering a pause maneuver in response to detecting a change in the estimated respiratory mechanics index over successive breaths (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066).
Jafari does not specifically state closing an inhalation or exhalation valve during the pause maneuver, and is silent on triggering a second pause maneuver in response to detecting a change in the estimated respiratory mechanics index.
Although Jarfari teaches performing a pause maneuver (stabilization operation 506, Paragraph 0072) in which the lung flow is practically zero (Paragraph 0071), it is unclear if there is a closing of the inhalation or exhalation valves. However, Angelico teaches an analogous ventilator monitoring system (abstract) that specifically teaches closing both the inhalation and exhalation valves during the pause maneuver in order to estimate respiratory parameters such as resistance and compliance (Paragraph 0080). 
Therefore, it would have been obvious at the time of invention to close the inhalation and exhalation valves during the pause maneuver, as evidenced by Angelico, in order to achieved the near zero-flow condition during the stabilization operation described by Jarfari.
In regards to triggering a second pause maneuver in response to a detected change in the estimated respiratory mechanics index, Sanborn teaches a system and method of scheduling pause maneuvers used to estimate elastance and/or lung resistance during breathing (Abstract) which teaches triggering a second pause maneuver to response to a change in the estimated respiratory mechanics (a new pause maneuver is scheduled for the next series of breath as indicated as step 318, if the measurements performed at step 312 (taken during a previous pause maneuver) are determined to be invalid at step 316, Paragraph 0068 and Figure 5; the measurements taken at step 312 pertain to elastance, compliance and resistance associated with the patient, Paragraph 0047; the previous pause maneuver may be determined invalid for various reasons, such as if the patient coughs during the pause, which would disturb one or more of the measurements taken during the pause; Paragraph 0038; such an event (coughing) would thus cause a change in the respiratory mechanics index, and coughing would be classified as a “respiratory event” as defined by Jarfari)). 
Therefore, it would have been obvious at the time of invention to further modify Jafari’s system to include a subsequent pause maneuver, in response to a detected respiratory change, as taught by Sanborn, to provide a means of validating the respiratory mechanics measurements previously taken during the prior pause maneuver.
	Regarding claim 16, Jafari further teaches the non-transitory storage medium of claim 1 (The memory 54 is computer-readable storage media, Paragraph 0026), wherein operating the mechanical ventilator to provide mechanical ventilation comprises: operating the mechanical ventilator to provide mechanical ventilation using a proportional assist ventilation (PAV) mode (“configured to operate in a proportional assist mode”, Abstract).
Regarding claim 17, Jafari further teaches the non-transitory storage medium of claim 1 (The memory 54 is computer-readable storage media, Paragraph 0026), wherein operating the mechanical ventilator to provide mechanical ventilation further comprises adjusting a ventilator setting of the mechanical ventilator based on the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval (respiratory data obtained from pause maneuver via the pressure/flow sensors is provided to the control module 718,  with the control module 718 controlling the operation of the ventilator by adjusting the pressure and flow of gas in the ventilator circuit; Paragraph 0087-0089). 
Regarding claim 31, Jarfari teaches a ventilation method including: operating a mechanical ventilator to provide mechanical ventilation (mechanical ventilator 20 connected to patient 24, Figure 1 and Abstract); estimating a respiratory mechanics index over successive breaths during the operating (calculation of respiratory  mechanics 412, Figure 4 and Paragraph 0061); detecting a change in the estimated respiratory mechanics index (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066, respiratory event changing the respiratory mechanics calculation); and triggering a pause maneuver in response to the detected change in the estimated respiratory mechanics index (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066, respiratory event changing the respiratory mechanics calculation), the pause maneuver comprising estimating respiratory compliance from airway measurements acquired during or after the pause interval (the stable pressure observed during the maintain stable condition operation 508 (pause maneuver) is used to calculate lung compliance, Paragraph 0074 and Figure 5)); wherein the estimating, detecting, and triggering is performed by an electronic processor (Processor 56 controls operation of ventilator 20, Figure 1 and Paragraph 0026).
Although Jarfari teaches performing a pause maneuver (stabilization operation 506, Paragraph 0072) in which the lung flow is practically zero (Paragraph 0071), it is unclear if there is a closing of the inhalation or exhalation valves. However, Angelico teaches an analogous ventilator monitoring system (abstract) that specifically teaches closing both the inhalation and exhalation valves during the pause maneuver in order to estimate respiratory parameters such as resistance and compliance (Paragraph 0080). 
Therefore, it would have been obvious at the time of invention to close the inhalation and exhalation valves during the pause maneuver, as evidenced by Angelico, in order to achieved the near zero-flow condition during the stabilization operation described by Jarfari.
Claims 21, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (US 2010/0236553 A1), Angelico et al. (US 2014/0048072 A1), Sanborn et al. (US 2007/0272241 A1), and in further view of Al-Rawas et al. (US 8,728,002 B2). 
	Regarding claim 21, Jafari in view of Angelico and Sanborn teach the ventilation device of claim 1, but is silent on the triggering comprises: estimating the respiratory mechanics index by computing a time constant (t) of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath; detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths; and triggering a pause maneuver in response to the detected change in the time constant over successive breaths.
In regards to estimating the respiratory mechanics index by computing a time constant of decay of airflow, Al-Rawas teaches estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath (estimating pulmonary mechanics by computing an expiratory time constant derived from the exhalation portion of a pressure/flow waveform with pressure/flow data retrieved from sensors, abstract and Column 6, Lines 53-55), detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths (“expiratory time constant values may vary with flow rate”, Column 8 lines 14-15; estimates of the expiratory time constant for multiple breaths can be averaged or median filtered to provide a better estimate of the time constant for a region of breaths, Column 8 lines 1-3 – therefore the system is configured for capturing changes in time constant over a series of breaths). 
Although Al-Rawas does not specifically state the time constant being used to trigger a pause maneuver, Al-Rawas does teach that continuous, real time estimates of the time constant can be used to diagnose pulmonary condition or disease, including apnea detection, as well as assessment of intervention efficacy (Column 11 lines 1-5). 
Therefore, it would have been obvious at the time of invention to use an expiratory time constant as a means of detecting a respiratory event and subsequently triggering a pause maneuver, as Al-Rawas teaches continuously monitoring a time constant can be used to diagnose various pulmonary conditions or diseases (such as apnea), all of which would cause disturbances in the respiratory mechanics calculations (lung elastance, resistance, compliance) as described by Sanborn. It directly follows the modified respiratory system would then trigger a pause maneuver based on a change of the time constant, as a change in the time constant would be indicative of a respiratory event occurring, as Al-Rawas describes, thus prompting the system to trigger a pause maneuver to validate the respiratory mechanics calculations.
	Regarding claim 26, Jafari in view of Angelico and Sanborn teach the non-transitory storage medium of claim 10, but is silent on computing, on a per-breath basis, a time constant (t) of a decay of airway flow during an exhalation phase of the breath; and the triggering comprises detecting a change in the time constant over successive breaths and triggering a pause maneuver in response to the detected change in the time constant over successive breaths.
In regards to estimating the respiratory mechanics index by computing a time constant of decay of airflow, Al-Rawas teaches estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath (estimating pulmonary mechanics by computing an expiratory time constant derived from the exhalation portion of a pressure/flow waveform with pressure/flow data retrieved from sensors, abstract and Column 6, Lines 53-55), detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths (“expiratory time constant values may vary with flow rate”, Column 8 lines 14-15); estimates of the expiratory time constant for multiple breaths can be averaged or median filtered to provide a better estimate of the time constant for a region of breaths, Column 8 lines 1-3 – therefore the system is configured for capturing changes in time constant over a series of breaths). 
Although Al-Rawas does not specifically state the time constant being used to trigger a pause maneuver, Al-Rawas does teach that continuous, real time estimates of the time constant can be used to diagnose pulmonary condition or disease, including apnea detection, as well as assessment of intervention efficacy (Column 11 lines 1-5). 
Therefore, it would have been obvious at the time of invention to use an expiratory time constant as a means of detecting a respiratory event and subsequently triggering a pause maneuver, as Al-Rawas teaches continuously monitoring a time constant can be used to diagnose various pulmonary conditions or diseases (such as apnea), all of which would cause disturbances in the respiratory mechanics calculations (lung elastance, resistance, compliance) as described by Sanborn. It directly follows the modified respiratory system would then trigger a pause maneuver based on a change of the time constant, as a change in the time constant would be indicative of a respiratory event occurring, as Al-Rawas describes, thus prompting the system to trigger a pause maneuver to validate the respiratory mechanics calculations.
	Regarding claim 32, Jarfari in view of Angelico teach the ventilation method of claim 31, but is silent on the estimating comprises computing, on a per-breath basis, a time constant (t) of a decay of airway flow measured during an exhalation phase of the breath; the detecting comprises detecting a change in the time constant over successive breaths; and the  comprises triggering the pause maneuver in response to the detected change in the time constant over successive breaths.
In regards to estimating the respiratory mechanics index by computing a time constant of decay of airflow, Al-Rawas teaches estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath (estimating pulmonary mechanics by computing an expiratory time constant derived from the exhalation portion of a pressure/flow waveform with pressure/flow data retrieved from sensors, abstract and Column 6, Lines 53-55), detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths (“expiratory time constant values may vary with flow rate”, Column 8 lines 14-15); estimates of the expiratory time constant for multiple breaths can be averaged or median filtered to provide a better estimate of the time constant for a region of breaths, Column 8 lines 1-3 – therefore the system is configured for capturing changes in time constant over a series of breaths). 
Although Al-Rawas does not specifically state the time constant being used to trigger a pause maneuver, Al-Rawas does teach that continuous, real time estimates of the time constant can be used to diagnose pulmonary condition or disease, including apnea detection, as well as assessment of intervention efficacy (Column 11 lines 1-5). 
Therefore, it would have been obvious at the time of invention to use an expiratory time constant as a means of detecting a respiratory event and subsequently triggering a pause maneuver, as Al-Rawas teaches continuously monitoring a time constant can be used to diagnose various pulmonary conditions or diseases (such as apnea), all of which would cause disturbances in the respiratory mechanics calculations (lung elastance, resistance, compliance) as described by Sanborn. It directly follows the modified respiratory system would then trigger a pause maneuver based on a change of the time constant, as a change in the time constant would be indicative of a respiratory event occurring, as Al-Rawas describes, thus prompting the system to trigger a pause maneuver to validate the respiratory mechanics calculations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                      

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785